Title: From John Adams to United States Congress, 19 December 1799
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate, and

Gentlemen of the House of Representatives, 
					19 December, 1799.
				
				The letter herewith transmitted will inform you that it has pleased Divine Providence to remove from this life our excellent fellow-citizen, George Washington, by the purity of his character and a long series of services to his country, rendered illustrious through the world. It remains for an affectionate and grateful people, in whose hearts he can never die, to pay suitable honors to his memory.


				
					John Adams. 
				
				
			